Citation Nr: 0504513	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hamstring injury.

2.  Entitlement to service connection for left leg disability 
manifested by numbness, to include as secondary to service-
connected low back disability.

3.  Entitlement to service connection for left elbow 
disability.

4.  Entitlement to service connection for left hip 
disability.  

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for bilateral foot 
disability.

7.  Entitlement to service connection for bilateral ankle 
disability.

8.  Entitlement to service connection for residuals of a 
sternum fracture.

9.  Entitlement to service connection for residuals of an 
injury to the right index finger.  

10.  Entitlement to service connection for right ear 
disability.

11.  Entitlement to an initial rating in excess of 20 percent 
for multi-level degenerative disc and joint disease of the 
lumbar spine.

12.  Entitlement to an initial compensable rating for 
residuals of a right thumb fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran attended the United States Naval Academy prior to 
service and served on active military duty from May 1995 to 
May 2001.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Baltimore, Maryland (RO).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in October 2004.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  This law changed 
the way VA is required to adjudicate claims.  In particular, 
VA's statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, a letter sent from VA to the veteran in October 
2002 discussed the requirements of the VCAA with respect to 
all the claimed issues, with the exception to the issues of 
entitlement to service connection for a left elbow disorder, 
right ear disorder, and residuals of a sternum fracture.  Id. 

During the pendency of this appeal, regulatory changes 
amended the rating criteria for diagnosing and evaluating 
diseases and injuries of the spine.  See 68 Fed. Reg. 51454-
51458 (2003).  This amendment was effective on September 26, 
2003.  Id.  The veteran has not been provided the new rating 
criteria.  Additionally, the rating criteria for ankylosis 
and limitation of motion of digits of the hand was amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
48787 (2002).  The veteran, who filed his claim in June 2001, 
has not been provided the rating criteria for a thumb 
disability prior to August 26, 2002.

Although the veteran's right thumb was examined in January 
2004, the findings do not include a notation of the distance 
that the veteran's right thumb can approximate his fingers, 
as required by the new criteria for a thumb disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); see also 
Duenas v. Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 
2004) (per curiam).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

The veteran's service medical records reveal multiple 
relevant complaints and diagnoses of disability, including an 
undated notation of possible bursitis of the left elbow, 
ankle sprain in October 1991, injury to the second digit of 
the right hand in April 1992, fractured ribs in December 
1993, mild pes planus in June 1996, right otitis media in 
March 1997, left hamstring strain in June 1999, and a left 
knee problem in February 2001.  

Although the veteran was examined by VA in January 2004, and 
abnormalities involving the disabilities at issue were 
reported, including decreased left hamstring function and 
some limitation of motion of the ankles and left knee, the 
January 2004 examination reports do not contain any nexus 
opinion as to whether any of the veteran's current problems 
are related to service.  Additionally, the veteran's left 
elbow was not examined in January 2004.  

The veteran was also afforded a VA audiological examination 
in January 2004; however, the examiner did not have the 
claims file available for review.  As such, all available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

Based on the above, the Board agrees with the recommendation 
on behalf of the veteran at the October 2004 hearing that 
this case should be remanded to the RO for additional 
development, to include examination and nexus opinions on the 
service connection issues on appeal.  Consequently, this case 
is being remanded for the following actions:  

1.  The RO should take appropriate steps to 
ensure that all notification and development 
action required by the VCAA with regard to 
the issues of entitlement to service 
connection for a left elbow disorder, right 
ear disorder, and residuals of a sternum 
fracture is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 must be fully complied with 
and satisfied.

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for any 
of the disabilities at issue since January 
2004, the date of the VA examinations.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and request him to provide copies of the 
outstanding medical records.


3.  Thereafter, the RO should schedule 
the veteran for a VA examination(s) by an 
examiner(s) with appropriate expertise to 
determine the etiology of any left leg, 
left elbow, left hip, sternum, ankle, or 
right finger disability found, to include 
any numbness of the left leg, and to 
determine the nature and severity of the 
veteran's service-connected low back and 
right thumb disabilities.  The claims 
file must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  Any 
indicated diagnostic tests and studies 
should be accomplished, including range 
of motion testing of the spine, expressed 
in degrees, with standard ranges provided 
for comparison purposes.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
also provide information on the extent, 
in inches or centimeters, to which the 
veteran's right thumb can approximate his 
fingers, as required by Diagnostic Code 
5228.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected lumbar spine 
disability, to include any weakness, 
fatigability, incoordination, or flare-
ups.  The examiner must provide an 
opinion on the impact of the service-
connected disabilities on the veteran's 
ability to work.  Following a review of 
the service and postservice medical 
records, the examiner(s) should state 
whether any diagnosed musculoskeletal or 
neurological disorder of the left leg, 
left elbow, left hip, sternum, ankle, and 
right finger is related to the veteran's 
active duty service or to his service-
connected back disability.  A complete 
rationale for all opinions should be 
provided.  The report(s) prepared should 
be typed.

4.  The RO should also schedule the veteran 
for a VA examination by an examiner with 
appropriate expertise to determine the 
etiology of any current right ear disability, 
to include any disability manifested by a 
loss of balance.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to and 
reviewed by the examiner.  Following a review 
of the service and postservice medical 
records, the examiner should state whether 
any diagnosed right ear disorder is related 
to the veteran's active duty service.  A 
complete rationale for all opinions should be 
provided.  The report prepared should be 
typed.

5.  Additionally, the veteran should be 
afforded a podiatry examination to determine 
the etiology of any foot disability, to 
include any pes planus found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The claims file must be made available to and 
reviewed by the examiner.  Following a review 
of the service and postservice medical 
records, the examiner should state whether 
any diagnosed foot disability is related to 
the veteran's active duty service.  A 
complete rationale for all opinions should be 
provided.  The report prepared should be 
typed.

6.  The RO must notify the veteran that it is 
his responsibility to report for the above 
noted examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for any of the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

7.  After the above have been completed, the 
RO should readjudicate the issues on appeal, 
taking into consideration all evidence added 
to the file since the most recent VA 
adjudication.  If any of the issues on appeal 
continues to be denied, the veteran should be 
provided a Supplemental Statement of the Case 
that includes, if the increased rating issues 
continue to be denied, the old rating 
criteria for thumb disabilities and the 
criteria for disabilities of the spine 
effective September 26, 2003, as well as the 
relevance of 38 C.F.R. § 3.321(b)(1) (2004).  
The veteran should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


